IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ABRAHAM ROBINSON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2120

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 8, 2015.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Orville McKenzie, Miami, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and MAKAR, JJ., CONCUR.